Comegys, C. J.,
charged the jury. To entitle any one to commissions on the sale of real estate, he must have been the agent of the owner of it, and he must have effected the sale of it to the purchaser, or conducted the negotiation of the sale of it to such a stage as to complete the bargain for the sale of it, so far as it depended upon his action and efforts to accomplish the sale of it. But if he renders any efficient services as such agent in bringing about the sale of it afterwards by the owner himself, or by any other agent or broker of his employed by him for the sale of it, and the jury is satisfied from the evidence that he rendered any such efficient *436service in bringing about the sale afterwards so made of the premises to the purchaser, he is entitled, not to the commission on such sale as agent in the sale of it, but to a just and reasonable compensation for such services as the jury may consider them to have been, worth according to the evidence before them.
Verdict for the plaintiff for $25.